DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Preliminary amendment filed 5 November 2020 is acknowledged.  Claims 15-22 have been cancelled.  Claims 1, 8, and 9 have been amended.  Claims 23-30 have been added.  Claims 1-14 and 23-30 are pending.

Election/Restrictions
Applicant’s election of group I, species e, claims 1-14 and 23-30 in the reply filed on 5 November 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-22 would have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim, in the election made without traverse in the reply filed on 5 November 2020.  However, claims 15-22 were cancelled in the response filed 5 November 2020.
Claim 4 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  Claim 4 recites, “wherein the first and 
Claim 6 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  Claim 6 recites, “further comprising an epitaxial buffer layer having the first conductivity type and a third doping level, higher than the first doping level and lower than the second doping level, wherein the first and second epitaxial layers are spaced apart from each other by the epitaxial buffer layer and the buried region extends underneath the epitaxial buffer layer.”  The epitaxial buffer layer (345) is described in non-elected species d, FIGs. 11-14.  The elected embodiment described in FIG. 15 does not include an epitaxial buffer layer (345).
Claim 10 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  Claim 10 recites, “wherein the edge region has a top surface forming a recessed area, and a field-plate conductive region extending on, and in contact with, the top surface of the edge region, over the recessed area.”  The recessed area (241) and the field plate conductive region (215B) are described in non-elected species c, FIG. 10.  The elected embodiment described in FIG. 15 does not include the recessed area (241) and the field plate conductive region (215B).
Claim 14 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  Claim 14 recites, “wherein the first 
Claim 24 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  Claim 24 recites, “the layer of dielectric material being on the projecting portion, the sloped lateral portion, and the edge portion.”  However, the layer of dielectric material (311) of the elected embodiment described in FIG. 15 is not on the projecting portion.  Rather, the layer of dielectric material (311) extends right to the edge of the projecting portion.  Only non-elected species a-c corresponding to FIGs. 1-8, FIG. 9, and FIG. 10 respectively describe this feature.  Non-elected species d corresponding to FIGs. 11-14 and elected species e corresponding to FIGs. 15-17 do not describe this feature.
Claim 27
Claims 28 and 29 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  Claims 28 and 29 recite, “further comprising: a buffer layer on the buried region, the second layer being spaced from the buried region by the buffer layer, the buffer layer having the first conductivity type,” and, “wherein the buffer layer has a third doping level that is higher than the first doping level and lower than the second doping level.”  The buffer layer (345) is described in non-elected species d, FIGs. 11-14.  The elected embodiment described in FIG. 15 does not include the buffer layer (345).
Accordingly, claims 1-3, 5, 7-9, 11-13, 23, 25, 26, and 30 will be examined on the merits.  Applicant is reminded that an election of species must include an identification of the claims corresponding to the elected species.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Information disclosure statement filed 29 March 2019 has been fully considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 6A and 103A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Silicon Carbide Ultraviolet Light Photodetector.

Claim Objections
Claims 12 and 30 are objected to because of the following informalities:
Claim 12 recites the limitation, “the buried region has a peak concentration portion arranged at a distance of 0.2-0.7 m, from a boundary area between the first epitaxial layer and the second epitaxial layer.”  This appears to contain a typographical error and may be corrected as, “the buried region has a peak concentration portion arranged at a distance of 0.2-0.7 m[[,]] from a boundary area between the first epitaxial layer and the second epitaxial layer.”

Claim 30 recites the limitation, “wherein second layer and the buried region are separated from each other by a portion of the first layer.”  This appears to contain a typographical error and may be corrected as, “wherein the second layer and the buried region are separated from each other by a portion of the first layer.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 13, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation, “the edge ring [ ] being spaced from each other by at least 0.2 m”.  It is unclear how the edge ring may be spaced apart from each other since only a single edge ring is claimed.
Claim 13 recites the limitation, “the second doping level.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation, “further comprising: an edge ring positioned between a first portion of the second layer and a second portion of the second layer.”  It is unclear how the edge ring (140) may be positioned between a first portion (12) and a second portion (8) of the second layer (8 and 12) when the edge ring includes the second portion of the second layer (see elements 140A, 140B, and 140C of FIG. 9 for an example of the arrangement of the edge ring).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veliadis (US Patent Application Publication 2011/0024768, hereinafter Veliadis ‘768) of record.
With respect to claim 23, Veliadis ‘768 teaches (FIG. 26) a device as claimed, comprising:
a substrate (n-type, commercial, substrate; 52) ([0053, 0101]);
a first layer (30) of silicon carbide ([0076]) on the substrate, the first layer having a first conductivity type (n-type), the first layer having a first doping level (n-), the first 
a second layer (24 and 26) of silicon carbide ([0082]) on the first layer (30), the second layer having a second conductivity type (p-type), the second layer forming an anode region (first portion 24 of the second layer forms another end of the avalanche p-n photodiode and may thus be considered an anode) ([0053]);
a buried region (32) extending into the first layer (30) and positioned between the cathode region (30) and the anode region (24), the buried region having the first conductivity type (n-type), the buried region having a second doping level (n+) higher than the first doping level (n-) ([0053]); and
a layer of dielectric material (58; see FIG. 21) on the first layer (30) and a portion of the second layer (24 and 26) ([0074]).

With respect to claim 25, Veliadis ‘768 teaches further comprising: an edge ring (100) positioned between a first portion (24) of the second layer (24 and 26) and a second portion (26) of the second layer, a portion of the layer of dielectric material (58) being in the edge ring, the first portion of the second layer and the second portion of the second layer being separated from each other by the portion of the layer of dielectric material in the edge ring ([0093]).
With respect to claim 26, Veliadis ‘768 teaches further comprising: a conductive layer (Metal p contact; 36) on the second layer (24 and 26) ([0082]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Emeis (German Patent Application Publication 39 21 028, hereinafter Emeis ‘028) of record in view of Sandvik et al. (US Patent Application Publication 2004/0108530, hereinafter Sandvik ‘530).
With respect to claim 1, Emeis ‘028 teaches (FIGs. 7 and 12-17) a semiconductor ultraviolet light photodetector substantially as claimed, comprising:
a body (defined by 47, 57, and 67; see annotated drawing below) including a first epitaxial layer (47) having a first conductivity type (n-type) and a second epitaxial layer (67) having a second conductivity type (p-type) and arranged on top of the first epitaxial layer, the body having a non-planar body surface, including a projecting portion (see annotated drawing below), a sloped lateral portion (see annotated drawing below), and an edge portion (see annotated drawing below) ([0017-0019]);
an edge region of dielectric material (77), extending over the sloped lateral portion (see annotated drawing below) and the edge portion (see annotated drawing below) of the body (defined by 47, 57, and 67; see annotated drawing below) surface ([0017-0019]);

a cathode region (coextensive with the first epitaxial layer 47), of the first conductivity type (n-type) and a first doping level (n-), formed by the first epitaxial layer (47) underneath the anode region (67) ([0017-0019]); and
a buried region (57), of the first conductivity type (n-type) and a second doping level (n), higher than the first doping level (n-), extending between the anode region (67) and the cathode region (47), the buried region being located underneath the projecting portion (see annotated drawing below) of the body (defined by 47, 57, and 67; see annotated drawing below) surface and being spaced apart from the sloped lateral portion (see annotated drawing below; buried region 57 is spaced apart from the sloped lateral portion by protective ring 1) of the body surface as well as from the edge region (77) ([0017-0019]).
See annotated FIG. 7 of Emeis ‘028 below:

    PNG
    media_image1.png
    400
    633
    media_image1.png
    Greyscale

Thus, Emeis ‘028 is shown to teach all the features of the claim with the exception of wherein the body is of silicon carbide.
However, Sandvik ‘530 teaches (FIG. 1) an avalanche photodiode comprising a body (110, 112, and 114) of silicon carbide ([0028]) because silicon carbide may absorb UV light and can operate at high temperatures ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the body of Emeis ‘028 of silicon carbide as taught by Sandvik ‘530 to absorb UV light and to operate at high temperatures.

With respect to claim 3, Emeis ‘028 teaches wherein the buried region (57) has a planar top surface facing the anode region (67), and the edge region (77) has an outer 
With respect to claim 7, Emeis ‘028 teaches wherein the buried region (57) has a planar top surface facing the anode region (67), and the sloped lateral portion (see annotated drawing above) of the body (defined by 47, 57, and 67; see annotated drawing above) surface forms an angle of at least 45° (the angle appears nearly 90°) with respect to the planar top surface of the buried region ([0017-0019]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Emeis ‘028 and Sandvik ‘530 as applied to claim 1 above, and further in view of Nemirovsky et al. (US Patent Application Publication 2013/0099091, hereinafter Nemirovsky ‘091).
With respect to claim 5, Emeis ‘028 and Sandvik ‘530 teach the device as described in claim 1 above with the exception of the additional limitation wherein the first and second epitaxial layers are contiguous to each other and define an interface, the buried region extends in the first epitaxial layer spaced apart from the interface, and the first epitaxial layer forms a buffer region that extends between the buried region and the second epitaxial layer.
However, Nemirovsky ‘091 teaches (FIG. 1) first (16’) and second (12) epitaxial layers contiguous to each other to define an interface, a buried region (14’) extends in the first epitaxial layer spaced apart from the interface, and the first epitaxial layer forms a buffer region that extends between the buried region and the second epitaxial layer 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first and second epitaxial layers of Emeis ‘028 and Sandvik ‘530 contiguous to each other and define an interface, the buried region extends in the first epitaxial layer spaced apart from the interface, and the first epitaxial layer forms a buffer region that extends between the buried region and the second epitaxial layer as taught by Nemirovsky ‘091 to form a p-n junction that can trigger an avalanche process in response to an impingement of photons.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Emeis ‘028 and Sandvik ‘530 as applied to claim 1 above, and further in view of Veliadis ‘768.
With respect to claim 8, Emeis ‘028 and Sandvik ‘530 teach the device as described in claim 1 above with the exception of the additional limitation wherein the edge portion of the body surface forms a depression housing a corresponding edge ring formed by the edge region and projecting towards the first epitaxial layer, the edge ring being concentric to the anode region.
However, Veliadis ‘768 teaches (FIG. 26) an edge portion of a body surface forms a depression housing a corresponding edge ring (100) formed by an edge region (58; see FIG. 21) and projecting towards a first epitaxial layer (26), the edge ring being concentric to an anode region (24) to improve edge breakdown capability that is crucial for high gain biasing ([0093]).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Emeis ‘028 and Sandvik ‘530 as applied to claim 1 above, and further in view of Roy (US Patent Application Publication 2017/0353673, hereinafter Roy ‘673).
With respect to claim 11, Emeis ‘028 and Sandvik ‘530 teach the device as described in claim 1 above, with primary reference Emeis ‘028 teaching the additional limitation wherein the first epitaxial layer (47) is of an N type, the second epitaxial layer (67) is of a P, and the buried region (57) is of an N type ([0017-0019]).
Thus, Emeis ‘028 is shown to teach all the features of the claim with the exception of wherein the first epitaxial layer has a doping level comprised between 8∙1013 cm-3 and 2∙1014 cm-3, and the second epitaxial layer has a doping level comprised between 1∙1019 cm-3 and 1∙1020 cm-3.
However, Roy ‘673 teaches 1∙1014 cm-3 as an art-recognized dopant concentration for an n- region, and 1∙1019 cm-3 as an art-recognized dopant concentration for a p+ region ([0097]).  Further, it would have been obvious to one of ordinary skill in the art to optimize the dopant concentrations and arrive at the claimed limitation because dopant concentrations are result effective variables.  Varying the In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first epitaxial layer and the second epitaxial layer of Emeis ‘028 and Sandvik ‘530 having a doping level comprised between 8∙1013 cm-3 and 2∙1014 cm-3, and having a doping level comprised between 1∙1019 cm-3 and 1∙1020 cm-3 respectively as taught by Roy ‘673 because these are art-recognized dopant concentrations for n- and p+ regions respectively, and because dopant concentrations are result-effective variables that may be optimized by routine experimentation.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Emeis ‘028 in view of Sanfilippo et al. (US Patent Application Publication 2009/0184317, hereinafter Sanfilippo ‘317) and Sandvik ‘530.
With respect to claim 13, Emeis ‘028 teaches (FIGs. 7 and 12-17) an ultraviolet-radiation detection system substantially as claimed, comprising:
a photodetector including a body (defined by 47, 57, and 67; see annotated drawing below) including a first epitaxial layer (47) having a first conductivity type (n-type) and a second epitaxial layer (67) having a second conductivity type (p-type) and arranged on top of the first epitaxial layer, the body having a non-planar body surface 
a respective one of the projecting portions (see annotated drawing below), a respective one of the lateral portions (see annotated drawing below), and a respective one of the edge portions (see annotated drawing below) ([0017-0019]);
an edge region (77) of dielectric material, extending over the respective sloped lateral portion (see annotated drawing below) and the respective edge portion (see annotated drawing below) of the body (defined by 47, 57, and 67; see annotated drawing below) surface ([0017-0019]);
an anode region (coextensive with the second epitaxial layer 67), of the second conductivity type (p-type) and formed by the second epitaxial layer (67), the anode region being delimited by the respective projecting portion (see annotated drawing below) and by the respective sloped lateral portion (see annotated drawing below) of the body (defined by 47, 57, and 67; see annotated drawing below) surface and being configured to receive ultraviolet light (hv) (ultraviolet light may strike the anode region 47) ([0017-0019]);
a cathode region (coextensive with the first epitaxial layer 47), of the first conductivity type (n-type) and a first doping level (n-), formed by the first epitaxial layer (47) underneath the anode region (67) ([0017-0019]); and
a buried region (57), of the first conductivity type (n-type) and the second doping level (n), higher than the first doping level (n-), extending between the 
See annotated FIG. 7 of Emeis ‘028 below:

    PNG
    media_image1.png
    400
    633
    media_image1.png
    Greyscale

	Thus, Emeis ‘028 is shown to teach all the features of the claim with the exception of:
a processing unit; and

wherein the body is of silicon carbide.
However, Sanfilippo ‘317 teaches (FIG. 18) an array of photodetectors (100) coupled to a processor (320) ([0063]) to provide sensors for digital capturing ([0067]).  When forming an array of the photodetectors of Emeis ‘028, such an array will comprise plural projecting portions, plural sloped lateral portions, and plural edge portions; at least one associated with each photodetector of the array.
Further, Sandvik ‘530 teaches (FIG. 1) an avalanche photodiode comprising a body (110, 112, and 114) of silicon carbide ([0028]) because silicon carbide may absorb UV light and can operate at high temperatures ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the ultraviolet-radiation detection system of Emeis ‘028 further comprising a processing unit; and a photodetector array of the photodetectors coupled to the processing unit such that the body would include plural projecting portions, plural sloped lateral portions, and plural edge portions as taught by Sanfilippo ‘317 to provide sensors for digital capturing; and to have formed the body of Emeis ‘028 of silicon carbide as taught by Sandvik ‘530 to absorb UV light and to operate at high temperatures.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Veliadis ‘768 as applied to claim 23 above, and further in view of Nemirovsky ‘091.
With respect to claim 30, Veliadis ‘768 teaches the device as described in claim 23 above with the exception of the additional limitation wherein second layer and the buried region are separated from each other by a portion of the first layer.
However, Nemirovsky ‘091 teaches (FIG. 1) wherein a second layer (12) and a buried region (14’) are separated from each other by a portion of a first layer (16’) ([0110]) to form a p-n junction that can trigger an avalanche process in response to an impingement of photons ([0111]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed second layer and the buried region of Veliadis ‘768 separated from each other by a portion of the first layer as taught by Nemirovsky ‘091 to form a p-n junction that can trigger an avalanche process in response to an impingement of photons.

Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record fails to teach the semiconductor ultraviolet light photodetector of claim 9 in the combination of limitations as claimed, noting particularly the limitation, “wherein the edge ring has a trapezoidal shape, in cross-section, with a minor base in contact with the first epitaxial layer; the edge ring has a minor base width of at least 0.2 m, being spaced from each other by at least 0.2 m, and having oblique walls forming an angle of at least 45° with respect to the planar top surface of the buried region.”  Veliadis ‘768 teaches (FIG. 26) guard rings (100).  However, these guard rings are not in a trapezoidal shape with a minor base in contact with the first epitaxial layer having the claimed width, spacing, and angle.
m, from a boundary area between the first epitaxial layer and the second epitaxial layer.”  Nemirovsky ‘091 teaches (FIGs. 3A and 3B) wherein the buried region (14’) has a variable doping profile.  However, it is unclear from Nemirovsky ‘091 whether the buried region has a peak concentration portion arranged at a distance of 0.2-0.7 m, from a boundary area between the first epitaxial layer and the second epitaxial layer.  Further, none of the other cited prior art of record teaches a buried region having a peak concentration of the first conductivity type and a second doping level, higher than the first doping level, extending between the anode region and the cathode region, the buried region being located underneath the projecting portion of the body surface and being spaced apart from the sloped lateral portion of the body surface as well as from the edge region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893